836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Janice A. BROOKS, Plaintiff-Appellant,v.U.S. POSTAL SERVICE, Defendant-Appellee.
No. 87-3472.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1987.
ORDER

1
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Circuit Judges, and EDWARD H. JOHNSTONE, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The plaintiff is a black, female postal employee.  On April 18, 1984, she filed an employment discrimination action against her employer pursuant to Title VII, 42 U.S.C. Sec. 2000(e) and other related anti-discrimination statutes.  Two years after her complaint was filed, the district court pursuant to Fed.R.Civ.P. 41(b) on April 13, 1987, dismissed the plaintiff's action for failure to prosecute.


4
We now affirm that order of dismissal.  Under Rule 41(b), a plaintiff's action may be dismissed by the district court when a clear record of delay or contumacious conduct is revealed by the record.  Bishop v. Cross, 790 F.2d 38, 39 (6th Cir.1986); Patterson v. Township of Grand Blanc, 760 F.2d 686, 688 (6th Cir.1985);  Carter v. City of Memphis, Tenn., 636 F.2d 159, 161 (6th Cir.1980);  Holt v. Pitts, 619 F.2d 558, 562 (6th Cir.1980).  Such a record exists in this case.


5
Accordingly, the judgment of the district court entered on April 13, 1987, is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation